Title: From Benjamin Franklin to Richard Bache, 23 September 1783
From: Franklin, Benjamin
To: Bache, Richard


          
            Dear Son,
            Passy, 23. Sept. 1783.
          
          The Bearer Mr. Du Trône, is extreamly well recommended to me here, by Persons of the first Distinction & Character. He is a Physician by Profession, but goes over to America with other Views. I beg you will introduce him to some of my Friends, & that you will shew him every Civility & Attention in your Power.—
          My Love to Sally and the Children, & believe me ever, Your affectionate Father.
          
            B Franklin
            R. Bache Esqr—
          
        